                      ROTHMAN, SCHNEIDER, SOLOWAY & STERN, LLP
                                          Attorneys at Law
                                    100 Lafayette Street, Suite 501
                                        New York, NY 10013

Franklin A. Rothman
Jeremy Schneider                                                                      Tel: (212) 571-5500
Robert A. Soloway                                                                     Fax: (212) 571-5507
David Stern

Rachel Perillo
                                                                 September 16, 2021

By ECF
Hon. Nicholas G. Garaufis
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

                        Re:    United States v. Nancy Salzman
                               18 Cr. 204 (NGG)

Dear Judge Garaufis:

       I together with Robert Soloway represent Nancy Salzman in this matter. On September
8, 2021, your Honor sentenced Ms. Salzman to 42 months’ imprisonment. She is to surrender to
the Bureau of Prisons by January 19, 2022.

        This letter is respectfully submitted seeking a recommendation from the Court to the
Bureau of Prisons that Ms. Salzman serve her sentence at FCI Danbury in Danbury, Connecticut,
so that Ms. Salzman can be close to her family in Albany and New Jersey. FCI Danbury is the
closest correctional facility to that area that houses female inmates.

        The Court’s time and attention to this matter is appreciated. If the Court has any
questions regarding this application please contact my office.

                                                                 Respectfully submitted,
                                                                        /s/
                                                                 David Stern

cc: AUSA Tanya Hajjar (by ECF)
